                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA


ERIC PERIOU                                                     CIVIL ACTION


VERSUS                                                          NO: 18-10504


SCHLUMBERGER ROD                                                SECTION: “H”
LIFT, INC., ET AL.



                              ORDER AND REASONS
       The Court now examines subject matter jurisdiction sua sponte. Plaintiff
has failed to adequately plead diversity jurisdiction in his Complaint.
Accordingly, Plaintiff shall amend his Complaint to correct this jurisdictional
defect within 5 days of the entry of this Order.
       This Court is duty-bound to examine the basis of subject matter
jurisdiction sua sponte. 1 Subject matter jurisdiction in this case is premised
upon diversity of citizenship. 2 Cases arising under 28 U.S.C. § 1332 require
complete diversity of citizenship. 3 “The concept of complete diversity requires
that all persons on one side of the controversy be citizens of different states
than all persons on the other side.” 4


1 Lane v. Halliburton, 529 F.3d 548, 565 (5th Cir. 2008).
2 See 28 U.S.C. § 1332.
3 See Stiftung v. Plains Mktg., L.P., 603 F.3d 295, 297 (5th Cir. 2010) (citations omitted).
4 McClaughlin v. Mississippi Power Co., 376 F.3d 344, 353 (5th Cir. 2004) (internal quotation

  marks and citations omitted).


                                             1
       For purposes of diversity jurisdiction, a corporation is deemed to be a
citizen of every state in which it has been incorporated and of the state where
it has its principal place of business. 5 Thus, “in cases involving corporations,
allegations of citizenship must set forth the state of incorporation as well as
the principal place of business for each corporation.” 6 A party’s citizenship
“cannot be established argumentatively or by mere inference.” 7
       In his Complaint, Plaintiff alleges that Defendants Schlumberger Rod
Lift, Inc. and Schlumberger Technology Corporation are “Non-Louisiana
Business Corporations doing business in the state of Louisiana.” 8 Plaintiff fails
to allege either the states of incorporation or the principal place of business for
either Defendant. Accordingly, the Court cannot determine the citizenship of
the Defendants and therefore cannot determine whether it has jurisdiction.
       Plaintiff’s failure to properly allege jurisdiction is not fatal. 9 28 U.S.C. §
1563 provides that “[d]efective allegations of jurisdiction may be amended,
upon terms, in the trial or appellate courts.” 10 A district court’s discretion to
permit amendment under § 1653 turns on the nature of the jurisdictional
defect. 11 Where “jurisdictional problems are of the ‘technical’ or ‘formal’
variety, they fall squarely within the ambit of § 1653.” 12 Thus, amendment
should be allowed where “diversity jurisdiction was not questioned by the




5 See 28 U.S.C. § 1332(c)(1).
6 Getty Oil Corp., a Div. of Texaco v. Ins. Co. of N. Am., 841 F.2d 1254, 1259 (5th Cir. 1988).
7 Illinois Cent. Gulf R. Co. v. Pargas, Inc., 706 F.2d 633, 636 (5th Cir. 1983) (internal

  quotations marks and footnote omitted).
8 See Doc. 1.
9 See Whitmire v. Victus Ltd., 212 F.3d 885, 887 (5th Cir. 2000) (citation omitted).
10 28 U.S.C. § 1563.
11 Whitmire, 212 F.3d at 888.
12 Id.
parties and there is no suggestion in the record that it does not in fact exist.” 13
Accordingly, Plaintiff is granted leave to amend his Complaint to allege
distinctly and affirmatively the jurisdictional facts that give rise to diversity
jurisdiction in this case.


                                         CONCLUSION
          For the foregoing reasons, the Court finds that Plaintiff has failed to
adequately allege diversity of citizenship. Plaintiff is granted leave to amend
his Complaint within 5 days from the entry of this Order. Failure to file timely
an amended notice will result in dismissal for lack of subject matter
jurisdiction.




                New Orleans, Louisiana this 6th day of November, 2018.



                                           ____________________________________
                                           JANE TRICHE MILAZZO
                                           UNITED STATES DISTRICT JUDGE




13   Stafford v. Mobil Oil Corp., 945 F.2d 803, 806 (5th Cir. 1991) (quoting Leigh v. Nat’l
     Aeronautics & Space Admin., 860 F.2d 652, 653 (5th Cir. 1988)).
